Citation Nr: 1616728	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  14-29 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral leg condition claimed as cellulitis of the feet.

2.  Entitlement to service connection for a bilateral leg condition claimed as swelling of the legs.

3.  Entitlement to service connection for prostate enlargement.

4.  Entitlement to service connection for Type II diabetes mellitus, to include as a result of exposure to herbicide agents in Thailand.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem-North Carolina.

In his August 2014 substantive appeal (VA Form 9), the Veteran initially asked to appear at a Board hearing.  However, in a July 2015 statement, the Veteran later withdrew his request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claims.

The Veteran contends that he developed his claimed medical conditions as a result of his service in Thailand.  In a February 2011 statement, the Veteran stated that he worked as a corrosion control specialist while stationed at Takhli Air Force Base in Thailand.  He stated that his job responsibilities included checking all planes before and after each mission, as well as washing planes.  He stated that his feet were exposed to water that came off the planes.  He contends that the planes went into Vietnam airspace at the same time herbicides were being sprayed.  In a September 2011 statement, the Veteran said he also worked on trailers that carried materials used for spraying.

The procedures for establishing exposure to toxic herbicides for Veterans stationed in Thailand during the Vietnam Era are set forth in the VA Adjudication Procedures Manual.  See M21-1.IV.ii.1.H.5.a.  Under this section, exposure will be conceded for any United States Army Veteran who served with a military police unit, or with a military police occupational specialty, on the RTAFBs in U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang.

If the evidence does not indicate that a Veteran served on a specified RTAFB in such a capacity, with duty on the air base perimeter, a "memorandum of record" will be incorporated into the claims file, which details the use of tactical herbicides in Thailand during the Vietnam era.  Based on the information contained in this memorandum, as well as any information the Veteran submits, exposure will be considered based on the evidence of record, which may require referral of the case to the U.S. Army Joint Services Records Research Center (JSRRC) for additional development.  

In this case, the Veteran's claims were referred to the JSRRC Coordinator to make a formal finding on whether sufficient information required to verify Agent Orange exposure was provided.  In an April 2014 VA Memorandum, the JSRRC Coordinator determined that the Veteran had not provided enough information to corroborate his claimed Agent Orange exposure to permit a search by the JSRRC.

The Veteran's DD-214 shows that he served as a corrosion control specialist.  He had one year and 22 days of foreign service.  His decorations included the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.  The available service personnel records (namely, his Airman Performance Reports) showed that the Veteran served with the 355th Field Maintenance Squadron (PACAF) at Takhli RTAFB in Thailand from January 6, 1968 to December 31, 1968.  

Although VA did not attempt to verify the Veteran's alleged Agent Orange exposure through the JSRRC, the Veteran has provided sufficient information about his claimed exposure to herbicides while he was stationed at Takhli RTAFB in Thailand in order to formulate a request for corroboration.  Therefore, on remand, an attempt should be made to verify the Veteran's claimed exposure to Agent Orange with the JSRRC.

The Veteran also maintains that he developed bilateral leg conditions as a result of his active duty service.  A review of his available service treatment records includes multiple records dated in July 1967 in which the Veteran complained of problems with his feet.  A record dated July 7, 1967 notes that the second toe of both of the Veteran's feet was overriding.  The examiner noted an impression of deformed feet with tenderness and pain.  A July 11, 1967 consultation sheet notes a provisional diagnosis of left foot cavus with overriding second toe.  Bilateral hallux valgus is also noted.

A review of the Veteran's VA treatment records reflects that he has been seen for treatment for his feet.  For instance, an August 2010 VA physical medicine rehab note stated the Veteran had hallux valgus, pes cavus and toe deformities.  A separate August 2010 VA treatment record also notes that the Veteran's bilateral lower extremities appeared to have mild arterial obstruction.  Given the Veteran's contentions and the medical evidence of record, a remand is necessary in order for the RO to obtain a VA medical examination with an opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

The Veteran reports that his care providers at the Asheville, North Carolina VAMC,, Drs. Brown, Porter, and Halamtion [sp?] "said my problems is service related."  The Court has indicated that "hearsay" medical evidence, communicated through a layperson, rather than directly by the medical professional, is not sufficient to provide the medical evidence of a nexus.  See Robinette v. Brown, 8 Vet. App. 69 (1995).

The Court has also indicated, however, that a claimant's statement as to what a doctor told him may, under some circumstances, trigger a duty for VA to provide the claimant an opportunity to submit such medical evidence.  See Robinette at 77-80.  In this case, the veteran has stated that doctors, including three particular doctors, told him that his claimed disabilities were related to service.  The Board will remand the claims to allow the Veteran to submit medical evidence or opinion in writing regarding any relationship between his claimed service-connected disabilities and service.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Notably, the Veteran said in a November 2011 statement that his VA doctors told him that his medical problems are related to service.  On remand, the Veteran should be afforded an opportunity to submit any additional documentation which support his assertions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records dated from June 2011 to the present and associate them with the Veteran's claims file.  If no additional outstanding records are available, this fact should be noted in the Veteran's file.

2.  Contact the Veteran and ask him to provide copies of any outstanding medical records not yet associated with his claims file.  Also request that the Veteran provide the names, dates of treatment and addresses for any medical provider, VA and non-VA, who treated him for diabetes, an enlarged prostate or bilateral leg and foot conditions.  After securing the necessary authorizations for release of this information, the AOJ should seek to obtain copies of all treatment records referred to by the Veteran not already of record.

3.  The RO should provide the veteran an opportunity to submit medical evidence or opinion, in writing, from his care providers at the Asheville, North Carolina VAMC:  Drs. Brown, Porter, and Halamtion [sp?] in support of his claims that his claimed disabilities are related to service.  The RO should inform the veteran that any such evidence will do more to support his claims if the medical professional explains the reasons for his or her conclusions.

4.  Pursuant to VA's Adjudication Procedure Manual, M21-1, IV.ii.1.H.5.a, send a request to the Joint Services Records Research Center (JSRRC) for verification of the Veteran's statements claiming he was exposed to Agent Orange while stationed at Takhli RTAFB in Thailand.  If the AOJ is notified that additional information is needed from the Veteran to conduct a search for evidence that might corroborate his in-service exposure to herbicides, then the Veteran should be contacted and informed of the information needed.

5.  Then schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his bilateral leg conditions, claimed as cellulitis of the feet and swelling of the legs.  The examiner should review the claims file and conduct all appropriate tests and studies.  Based on a review of the entire record and a copy of this remand, the examiner should provide an opinion that responds to the following:

(a)  Please identify all diagnoses related to the Veteran's claimed bilateral leg and feet conditions.

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed condition (to include pes cavus, hallux valgus, and a disability manifested by mild arterial obstruction) was incurred in or aggravated by the Veteran's active service?  The examiner should consider and discuss as necessary service treatment records and post-service VA medical records noting bilateral foot deformities, to include left foot cavus and bilateral hallux valgus.

A full rationale is to be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

6.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

